             Case 1:21-cv-00174-TSC Document 33 Filed 07/15/21 Page 1 of 4




                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA

CENTER FOR BIOLOGICAL DIVERSITY,
et al.,

                 Plaintiffs,

   v.                                                 Case No. 1:21-cv-00174-TSC

U.S. BUREAU OF LAND MANAGEMENT,
et al.,

                 Defendants.


                           JOINT MOTION TO STAY PROCEEDINGS

        Plaintiffs and Defendants respectfully move the Court to stay proceedings in this action

while the parties discuss potential resolution of Plaintiffs’ claims. The parties further propose that

they jointly file a status report with the Court ninety (90) days from the commencement of any

stay to update the Court on the status of the parties’ discussions and proposed next steps in the

case. The reasons for the requested stay are as follows:

        1.       On January 19, 2021, Plaintiffs filed their Complaint challenging a number of

actions by Defendant United States Bureau of Land Management (BLM). See ECF No. 1.

Plaintiffs filed proof of service indicating that they had served the summons and Complaint on the

appropriate U.S. Attorney on January 27, 2021. See ECF No. 13. Plaintiffs filed their First

Amended Complaint on February 24, 2021. See ECF No. 17.

        2.       In the First Amended Complaint, Plaintiffs allege that eight Resource Management

Plans (RMPs) and Resource Management Plan Amendments (RMPAs) covering land in several

States are unlawful under the Appointments Clause, the Federal Vacancies Reform Act, the

Administrative Procedure Act, and the Federal Land Policy and Management Act, and that they


                                                  1
              Case 1:21-cv-00174-TSC Document 33 Filed 07/15/21 Page 2 of 4




should therefore be set aside. ECF No. 17 ¶ 3.

         3.       On March 3 and May 21, 2021, the Court granted Defendants’ unopposed requests

for additional time to respond to the First Amended Complaint, and the current deadline is July

27, 2021. See Minute Orders of March 3 & May 21, 2021. The reason for those requests was to

permit additional time for agency officials to review Plaintiffs’ allegations, their claims for relief,

and the challenged RMPs and RMPAs. In addition, given the transition to a new administration

beginning January 20, 2021, not all relevant officials for the Bureau of Land Management and the

Department of the Interior had yet joined the agencies at the time the Amended Complaint was

filed.

         4.       New officials have continued to join BLM and the Department of the Interior since

the filing of the First Amended Complaint and Defendants’ prior requests for extensions, and those

officials continue to review and gain familiarity with the challenged RMPs and RMPAs.

Following conferral among counsel for Plaintiffs and Defendants, the two sides agreed to engage

in discussions regarding the RMPs and RMPAs and Plaintiffs’ allegations. On June 22, 2021,

representatives for Plaintiffs and Defendants held an initial meeting to discuss the challenged

RMPs and RMPAs. The parties anticipate exchanging additional correspondence about those

RMPs and RMPAs and may hold additional meetings between their representatives with the

possibility of resolving certain disputes related to the challenged agency actions. The parties agree

that their discussions would be well served without simultaneous engagement in adverse litigation

and potential motion practice.

         5.       Accordingly, the parties jointly request that the Court stay all proceedings in this

action, with all deadlines held in abeyance, to permit them to continue to engage directly without

simultaneously litigating this case.      The parties and their counsel believe that engaging in

potentially adversarial and burdensome litigation while simultaneously discussing possible
                                                   2
            Case 1:21-cv-00174-TSC Document 33 Filed 07/15/21 Page 3 of 4




resolution of certain disputes is not a productive use of resources for the parties or the Court. The

parties propose that they file a status report with this Court no later than ninety (90) days after the

commencement of the requested stay, and that that status report update the Court on the status of

resolution discussions and propose next steps in the case.

       6.       Because this case remains at its earliest stages, and because no case schedule has

yet been set, the requested stay will not prejudice the parties or the Court. Prior to filing this

motion, undersigned counsel for Plaintiffs and Defendants conferred with counsel for Intervenor

J.R. Simplot, who indicated that Intervenor takes no position on the joint stay request and reserves

its right to file a response to this motion. A proposed order accompanies this motion.

       .


 Dated: July 15, 2021                                 Respectfully submitted,


                                                      /s/ Melissa Hornbein
                                                      MELISSA HORNBEIN (D.C. Bar No. MT0004)
                                                      Western Environmental Law Center
                                                      103 Reeder’s Alley
                                                      Helena, Montana 59601
                                                      406.708.3058
                                                      hornbein@westernlaw.org

                                                      KYLE J. TISDEL (D.C. Bar No. NM006)
                                                      Western Environmental Law Center
                                                      208 Paseo del Pueblo Sur, Unit 602
                                                      Taos, New Mexico 87571
                                                      575.613.8050
                                                      tisdel@westernlaw.org

                                                      Counsel for Plaintiffs

                                                      WILLIAM J. SNAPE III (D.C. Bar No. 455266)
                                                      Center for Biological Diversity
                                                      1411 K Street N.W., Suite 1300
                                                      Washington, D.C. 20005
                                                      202.536.9351
                                                      bsnape@biologicaldiversity.org
                                                  3
Case 1:21-cv-00174-TSC Document 33 Filed 07/15/21 Page 4 of 4




                                  wsnape@wcl.american.edu

                                  DIANA DASCALU-JOFFE
                                  (CO Bar No. 50444 admitted pro hac vice)
                                  Center for Biological Diversity
                                  1536 Wynkoop St., Ste. 421
                                  Denver, CO 80202
                                  720.925.2521
                                  ddascalujoffe@biologicaldiversity.org

                                  Counsel for Plaintiff Center for Biological
                                  Diversity

                                  SAMANTHA RUSCAVAGE-BARZ (D.C. Bar
                                  No. CO0053)
                                  WildEarth Guardians
                                  301 N. Guadalupe Street, Ste. 201
                                  Santa Fe, NM 87501
                                  505.401.4180
                                  sruscavagebarz@wildearthguardians.org

                                  Counsel for Plaintiff WildEarth Guardians

                                  BRIAN M. BOYNTON
                                  Acting Assistant Attorney General

                                  JENNIFER D. RICKETTS
                                  Director
                                  Federal Programs Branch

                                  CHRISTOPHER R. HALL
                                  Assistant Director
                                  Federal Programs Branch

                                  /s/ M. Andrew Zee
                                  M. ANDREW ZEE (CA Bar No. 272510)
                                  Attorney
                                  United States Department of Justice
                                  Civil Division, Federal Programs Branch
                                  450 Golden Gate Avenue, Room 7-5395
                                  San Francisco, CA 94102
                                  Tel: (415) 436-6646
                                  Fax: (415) 436-6632
                                  E-mail: m.andrew.zee@usdoj.gov

                                  Counsel for Defendants

                              4
